Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (claims 1-5; drawn to a method of producing a tissue module) in the reply filed on 23 September 2021 is acknowledged
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

       CLAIMS UNDER EXAMINATION
                       Claims 1-5 have been examined on their merits.

PRIORITY
         Provisional Application 62/237843, filed on 06 October 2015, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  
    nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (Control of the formation of vascular networks in 3D tissue engineered constructs. Biomaterials 34(2013) 696-703) in view of Kim et al. (Rapid Transfer of Endothelial Cell Sheet Using a Thermosensitive Hydrogel and Its Effect on Therapeutic Angiogenesis. Biomacromolecules 2013, 14, 12, 4309–4319) as evidenced by Merriam Webster (definitions: stimulus and responsive) and Oxford English Dictionary (definition: stamp).

Muraoka et al. teach a 3D tissue engineered construct. Figure 1 illustrates 
3-D manipulation of NHDF sheets and GFP-HUVECs with gelatin gel-coated cell layer stacking manipulator and temperature responsive cell culture surface. 

The Figure illustrates GFP-HUVEC cells on a culture dish (see 4). In the Materials and methods section, the art teaches GFP-HUVECs up to the 10th passage were seeded onto culture surfaces and cultured for 1 day. A cell culture dish is interpreted to be a basal surface. GFP-HUVEC cells are interpreted to be a first group of cells. Because the cells adhere to the surface, they are interpreted to be incubated for a sufficient 

The Figure illustrates NHDF (neonatal normal human dermal fibroblast) cells that are attached to a cell culture dish (1). The art teaches the use of a cell layer stacking manipulator, which is a plunger-like device designed to fit cell culture dishes. The bottom of the manipulator was coated with a thin gelatin layer, and then
put on the NHDF sheet.  After incubating at 20°C, the NHDF sheet was transferred to
gelatin without shrinking (3). The cell layer stacking manipulator is broadly interpreted to be a stamp. Because the art teaches the gelatin is a gel, the manipulator is broadly interpreted to be a hydrogel stamp. The NHDF cells are interested to be a second group of cells. The art teaches incubating, and Figure 1 illustrates the NHDF cells are attached to the manipulator forming a layer (hence, a second layer). 

Element 4 of Figure 1 illustrates the cell manipulator (hence, stamp) makes contact with the basal surface. This is interpreted to read on step c of claim 1.

Element 7 of Figure 1 illustrates the stamp and cells are separated. While step d) of claim 1 recites cells are released from the stamp by applying an appropriate stimulus, the claim does not recite what the stimulus is. Muraoka teaches cells can be peeled from the stamp (section 2.5 of Materials and Methods). A stimulus is “something that causes a change or a reaction” (Merriam Webster). Peeling is broadly interpreted to be a physical stimulus. Therefore an appropriate stimulus is applied. This is interpreted to read on step d of claim 1.

Element 4 illustrates adhesion between the first and second layer of cells (i.e. (4). This is interpreted to read on step e of claim 1.

Step (f) of claim 1 is interpreted to mean the stamp and the basal surface are separated from each other. Step 7 of Figure 1 illustrates the stamp and basal surface are separated. Therefore the prior art reads on step f) of claim 1.


As set forth above, Muraoka teaches a hydrogel cell layer manipulator (hence, a stamp) that is seeded with cells. Instant claim 1 recites the stamp is “stimulus-responsive”. The claim does not recite what the stimulus is. Examiner notes the Instant Specification does not explicitly define the term “stimulus”. A stimulus is “something that causes a change or a reaction” (Merriam Webster). The word “responsive” is defined as “giving response” (Merriam Webster).

While Muraoka teaches cells can be removed from the hydrogel coated cell manipulator (see Section 2.5), the art does not explicitly teach the cell hydrogel responds to a stimulus.

Kim et al. teach a method of preparing thermosensitive hydrogels incorporated with multiple cell-interactive factors (Abstract). The art teaches the hydrogels can be used to transfer monolayers of HUVEC cells to a target site as a cell sheet in response to temperature change (Abstract). Figure 1b of Kim demonstrates the hydrogel, with a 

It would have been obvious to use a stimulus responsive hydrogel on the stamp disclosed by Muraoka. One would have been motivated to do so since Muraoka teaches a stamp comprising a hydrogel that is used to transfer cells and Kim teaches a stamp comprising a stimulus-responsive hydrogel that can be used to transfer cells. One would have had a reasonable expectation of success since Kim teaches the hydrogel can be used to successfully transfer highly viable monolayers with maintained robust cell-cell junctions (Abstract). One would have expected similar results since both references transfer HUVEC cells. Therefore claim 1 is rendered obvious a claimed (claim 1).

Muraoka teaches “In the future, we fully expect that 2D cell layer design by surface micropatterning and 3D ordered stacking of cell layers are also going to be an important innovative technology for making vascularized tissue (first paragraph of conclusion). Therefore stacking layers is rendered obvious by Muraoka. Claim 2 is included in this rejection (claim 2).

Muraoka teaches the use of endothelial cells and fibroblasts. The art teaches a vascularized tissue us produced (see Abstract; title). Muraoka teaches a stacked 3D 
Because a tissue is produced, the arrangement of cells are interpreted to mimic the arrangement that would be found in a tissue. Therefore claim 3 is included in this rejection (claim 3). 

Therefore the art teaches layers with different cells which mimics the types of cells in a tissue. Claim 4 is included in this rejection (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. in view of Kim et al. as evidenced by Merriam Webster and Oxford English Dictionary as applied to claim 1 above, and further in view of Ma et al. (Preparation and characterization of thermo-responsive PDMS surfaces grafted with poly(N-isopropylacrylamide) by benzophenone-initiated photopolymerization. Journal of Colloid and Interface Science 332 (2009) 85–90).

Claim 1 is rejected on the grounds set forth above. The teachings of the cited prior art references are reiterated.

Muraoka cultures cells on a thermo-responsive culture dish (hence, a basal surface). Examiner notes the art teaches culture dishes that are modified with PIPAA (Figure 2). The art is silent regarding the use of PDMS.

Ma et al. teach Polydimethylsiloxane (PDMS) is one of the most widely used polymer materials in chemical, biological, and medical sciences due to its excellent properties 
making it suitable for biological applications (see page 85, right column, second paragraph). The art discloses a PNIPAAm-grafted, thermal-responsive PDMS surface (page 86, left column, first full paragraph). The art demonstrates the potential of the surface for cell-based assays (page 90, first paragraph). The art teaches the “smart surface” shows thermo-switching behaviors between cell adhesion and detachment (see Conclusion).

It would have been obvious to combine the teachings of Muraoka by using the PDMS surface disclosed by Ma as a basal surface. One would have been motivated to do so since Muraoka teaches a thermo-responsive culture dishes modified with PIPAA for cell culture and Ma teaches a PNIPAAm-grafted, thermal-responsive PDMS surface can be used for cell culture. One would have had a reasonable expectation of success since Ma teaches the surface can be used for thermo-switching behaviors between cell adhesion and detachment. One would have expected similar results since both references are directed to methods of culturing comprising PIPAA modified substrates. Therefore claim 5 is included in this rejection (claim 5).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653